Case 20-10343-LSS Doc5017 Filed 05/25/21 Page1of2

FILED
Justice Lauri Selber Silverstein 021 MAY 25 AM g: §gMay 7, 2021
BSA Bankruptcy Case US BANKRUPTCY CouR:
824 Market Street 6th Floor STRICT OF DEL AWARE
Wilmington, DE 19801
Sirs:

I am 73 years old and it has taken me nearly everyone of these years
to try to find myself at no fault.

I am still ashamed of what happened although I know I was not at
fault. But, it seems there had to be something I could have done to
stop what was happening.

I really liked and respected both of my Scout Masters. I have hated
them every since and I quit Boy Scouts the next day.

I could not have told my father as he would have been jailed for
murder. So I sat back and just thought about everything. My
feelings were never again the same.

To this day I have bitter feelings towards scouting. And it would be
my preference that the Boy Scouts of America were halted from ever
having another child in their presence. Put the Boy Scouts out of
business and never let them do harm to any human being ever again.

 

 
TEL EES: BEE Soy sig ee ss" :

 

BP MAY TOUS See a Te oe
i ag rt " —

 

CJeshex Laur) wef Ben S vente.
BS4 Barktwr, Case

fat Marke 5% GH From

WY (mira TOL ' DE. % p
(9821 Ber

N
_—
oO
N
o
Do
oO
ou
|
N
—
LO
N
—
LO
oO
TC
o
iL
Nn
a
©
LO
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
D
©
O

 
